      Case 2:20-cv-00680-RSL Document 3 Filed 05/05/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON

TOMMY BROWN,                                CASE NO.:
    on their own behalf and on behalf of
    other similarly situated persons,       NOTICE TO THE CLERK OF THE
                                            FEDERAL COURT AND TO
             Plaintiff,                     ADVERSE PARTY OF FILING
                                            NOTICE OF REMOVAL OF CIVIL
       v.                                   ACTION TO STATE COURT

TRANSWORLD     SYSTEMS,     INC.;
PATENAUDE & FELIX, APC; U.S.
BANK, NA; NATIONAL COLLEGIATE
STUDENT LOAN TRUST 2004-1;
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2004-2; NATIONAL
COLLEGIATE STUDENT LOAN TRUST
2005-1; NATIONAL     COLLEGIATE
STUDENT LOAN TRUST 2005-2;
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2005-3; NATIONAL
COLLEGIATE STUDENT LOAN TRUST
2006-1; NATIONAL     COLLEGIATE
STUDENT LOAN TRUST 2006-2;
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2007-1; and NATIONAL
COLLEGIATE STUDENT LOAN TRUST
2007-2,

             Defendants.


    NOTICE TO THE CLERK OF THE FEDERAL COURT AND TO
    ADVERSE PARTY OF FILING NOTICE OF REMOVAL OF CIVIL
    ACTION TO STATE COURT – 1
        Case 2:20-cv-00680-RSL Document 3 Filed 05/05/20 Page 2 of 3


TO:          CLERK OF THE COURT

AND TO:      PLAINTIFF, ABOVE NAMED, AND THEIR COUNSEL OF RECORD

      PLEASE TAKE NOTICE that the Notice of Removal filed in the United States

District Court for the Western District of Washington on May 4, 2020 was filed with the

King County Superior Court, Case No. 20-2-07499-3 SEA.

Dated: May 5, 2020                       CORR CRONIN LLP

                                         s/ Emily J. Harris
                                         Emily J. Harris, WSBA No. 35763
                                         Benjamin C. Byers, WSBA No. 52299
                                         1001 Fourth Avenue, Suite 3900
                                         Seattle, WA 98154-1051
                                         eharris@corrcronin.com
                                         bbyers@corrcronin.com

                                         SESSIONS, FISHMAN, NATHAN & ISRAEL

                                         Bryan C. Shartle, Esq. (PHV forthcoming)
                                         Justin H. Homes, Esq. (PHV forthcoming)
                                         Bradley J. St. Angelo, Esq. (PHV forthcoming)
                                         Lakeway Two
                                         3850 North Causeway Boulevard, Suite 200
                                         Metairie, LA 70002-7227
                                         (504) 828-3700 Phone
                                         (504) 828-3737 Fax

                                         Attorneys for Transworld Systems Inc.


                                         PERKINS COIE

                                         s/ Kristine E. Kruger
                                         Kristine E. Kruger, WSBA No. 44612
                                         Perkins Coie LLP
                                         1201 Third Avenue, Suite 4900
                                         Seattle, WA 98101-3099
                                         Telephone: 206.359.8000
                                         Facsimile: 206.359.9000
                                         Email: KKruger@perkinscoie.com



      NOTICE TO THE CLERK OF THE FEDERAL COURT AND TO
      ADVERSE PARTY OF FILING NOTICE OF REMOVAL OF CIVIL
      ACTION TO STATE COURT – 2
  Case 2:20-cv-00680-RSL Document 3 Filed 05/05/20 Page 3 of 3


                                Attorneys for Defendants U.S. Bank National
                                Association, National Collegiate Student Loan
                                Trust 2004-1, National Collegiate Student Loan
                                Trust 2004-2, National Collegiate Student Loan
                                Trust 2005-1, National Collegiate Student Loan
                                Trust 2005-2, National Collegiate Student Loan
                                Trust 2005-3, National Collegiate Student Loan
                                Trust 2006-1, National Collegiate Student Loan
                                Trust 2006-2, National Collegiate Student Loan
                                Trust 2007-1, and National Collegiate Student
                                Loan Trust 2007-2

                                JONES DAY

                                Albert J. Rota (PHV forthcoming)
                                2727 North Harwood St.
                                Dallas, TX 75201
                                (214) 220-3939 Phone
                                (214) 969-5100 Fax
                                ajrota@jonesday.com

                                Attorneys for U.S. Bank National Association

                                LEE SMART, P.S., INC.

                                s/ Marc Rosenberg
                                Marc Rosenberg, WSBA No. 31034
                                1800 One Convention Place
                                701 Pike St.
                                Seattle, WA 98101-3929
                                (206) 624-7990
                                mr@leesmart.com

                                Attorney for Patenaude & Felix, APC




NOTICE TO THE CLERK OF THE FEDERAL COURT AND TO
ADVERSE PARTY OF FILING NOTICE OF REMOVAL OF CIVIL
ACTION TO STATE COURT – 3
